Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano et al (PG Pub 202/0070909 A1).
Regarding claim 52, Asano teaches a solid state array device comprising one or more pixels, each pixel having at least one microdevice (41-1, fig. 19) and at least one pixel circuit (45), wherein one side of the microdevice is coupled to two switches where one switch (42-1) couples the microdevice into a bias voltage (Vdd) and the other switch (44-1) couples the device to the pixel circuit (45/46). 
Allowable Subject Matter
Claims 44,46-49,51,53 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior arts do not teach
“each microdevice provided via the shared pixel circuit with a corresponding storage element” (claim 44).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. Applicant states that (page 13, second from the last paragraph, remarks) 
With respect to independent claim 52, the same remarks above for independent claim 44 apply to independent claim 52. Here again, like for claim 44, the difference is that in the instant application the capacitance is connected to the bias voltage. In Asano, the storage element is not connected to the bias voltage as claimed in the Office Action. Transistors, as used by Asano, do not connect the gate to a signal to either source or drain. The gate is a control terminal that connects or disconnects the drain and source terminals. Thus, Applicant respectfully submits that independent claim 52 is allowable over Asano.

In response, claim 52 does not require a storage element or how the gate, source, and drain are connected.  Thus, Applicant’s arguments do not seem relevant to claim 52. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899